DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear and indefinite how one uses “using peak curvature” to reduce interference? “Peak curvature” of the biological sample? 
In claims 3, 5 it is unclear and indefinite how one uses “using background subtraction” in detection of hemolysis? “Background subtraction” of what?
In claim 5, it is unclear and indefinite how one uses “acquiring background-subtracted signals” How to do you acquire background-subtracted signals?
In claim 6, it is unclear and indefinite how one places filters in regions of interest when the regions have not been defined.
In claim 7, it is unclear and indefinite how interference is reduced by calculation of background-subtracted spectra? 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “using peak curvature to reduce interference in a biological sample” (Claim 1); “using background subtraction in detection of hemolysis in a biological sample” (Claim 3); “acquiring background-subtracted signals and using background-subtracted signals for quantification of hemolysis in a biological sample” (Claim 5); “placing filters in regions of interest to obtain background signal and the background-subtracted signal” (Claim 6); “reducing interference through calculation of background-subtracted spectra” (Claim 7). The limitations of “using”, “acquiring”, “	obtain”, and “reducing”, as drafted, are a process that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of a sample processor in the specification. That is, other than reciting “the sample processor” in the specification, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a sample processor, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application because the claim limitations do not recite any additional elements. The steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using peak curvature “, “using or acquiring background subtraction”  etc…. to perform the above steps amount to no more than mere instructions to apply the exception using a sample processor. Mere instructions to apply an exception using a generic processor component cannot provide an inventive concept. Therefore claims 2-3, 5-7 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurz et al. (2015/0044780).
Claim 1
 	Kurz et al. (2015/0044780) discloses using peak curvature (calibration curve) to reduce interference in detection of hemolysis in the biological sample (Para. 0102).  

Claim 3
 	Kurz et al. (2015/0044780) discloses using background subtraction (Para. 0123) in detection of hemolysis and icterus in the biological sample (Para. 0160).  
Claim 5
 	Kurz et al. (2015/0044780) discloses acquiring background-subtracted signals using a narrow-band optical filter and a wide-band optical filter (Para. 0123)(It is inherent that different wavelength filters are used for producing the multiple wavelength calibration curve); using background-subtracted signals for quantification of hemolysis and icterus in the biological sample (Para. 0160).  
Claim 6
 	Kurz et al. (2015/0044780) discloses placing the narrow-band optical filter and the wide-band optical filter in regions of interest concurrently so that only one exposure is needed to obtain the major signal, the background signal, and the background-subtracted signal (Para. 0123)(It is inherent that different wavelength filters are used for producing the multiple wavelength calibration curve).  
Claim 7
 	Kurz et al. (2015/0044780) discloses reducing signal interference through calculation of background-subtracted spectra (Calibration curve; Para. 0102).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        October 7, 2022